Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION 
Election/Restrictions

This application contains claims directed to the plurality of patentably distinct species for compound represented by the structure 
    PNG
    media_image1.png
    105
    129
    media_image1.png
    Greyscale
as claimed. The species are independent or distinct because each of the substitution group R1, R2 and R3 encompass structurally and functionally distinct compounds which when substituted in the structure with different permutation and combination will generate and enormously a large number of structures that are structurally and functionally distinct. As for example, R3 is –X-W-L-Z, wherein X can be any heteroatom (e.g. O, S, N, Si ....) or a lower alkyl and each of them are distinct in structure and function; W can be lower alkyl or carbonyl, which are distinct with respect to structure and function; L can be any linker (aromatic, heteroaromatic, polycyclic, saturated and unsaturated) 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species of patentably distinct species require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries).
Therefore, an election is required in accordance with the practice set forth in MPEP 803.02 for a single species of a compound represented by the structure 
    PNG
    media_image1.png
    105
    129
    media_image1.png
    Greyscale
 including an exact definition of each substitution on the base molecule, wherein a single member at each substituent group or moiety is selected.  Note that if Z is elected either for a reactive group or a moiety of interest, Applicant is further required to elect a single species for the elected “reactive group” or a single species for the elected “moiety of interest”. As for example, if moiety of interest is elected as 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Chemical structures, which are similar, are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrefutable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Rudy J. Ng. on 12/22/2021, a provisional election was made of the compound  
    PNG
    media_image2.png
    121
    143
    media_image2.png
    Greyscale
, wherein R3 is H, R1 or R2 is –X-W-L-Z, with the proviso that when R1 is –X-W-L-Z, R2 is –OH and when R2 is –1 is –NH2; W is –CH2-, L is –(CH2)mNH-C(O)(CH2)n- and Z is halogen. Affirmation of this election must be made by applicant in replying to this Office action.
Claims 4, 11, 14, 15, 17, 19, 22-25, and 27-33 do not read on the elected species. 
The examiner searched prior arts with the elected species and found arts anticipating the claims when the search was expanded beyond the elected species. Therefore, scope of the compound is restricted to the elected species and claims 4, 11, 14, 15, 17, 19, 22-25, and 27-33 and remaining non-elected subject matter (i.e. all other non-elected species) of claims 1-3, 5-10, 12-13, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claims 1-3, 5-10, 12-13, 16, and 18 are examined on merits in this office action to the extent that they encompass the elected invention. 
Claim objection
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2, 6, 7 and 18 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gallop et al (US 2003/0181390A1).
In regards to claims 1-2, Gallop et al disclose conjugates of gabapentin with aspartate and tyrosine (i.e. moiety of interest):

    PNG
    media_image3.png
    225
    140
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    294
    129
    media_image4.png
    Greyscale
.
The above compounds read on the compounds  of instant claims 1-2 wherein R1 is –X-W-L-Z,  R2=OH, R3 is H, X is NH, W is carbonyl group, L is a linker and Z is a “moiety of interest”.
In regards to claim 6, Gallop discloses 
    PNG
    media_image5.png
    164
    89
    media_image5.png
    Greyscale
which reads on the compound of claim 6 when X is NH, W is carbonyl group, L is a linker and Z is a reactive group selected from NH2.


    PNG
    media_image6.png
    218
    411
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    248
    590
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    218
    537
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    213
    538
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    209
    532
    media_image10.png
    Greyscale
.
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Gallop as described above.

Claims 1, 2, 6 and 18 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Scheuerman et al (US 7,183,259).
Scheuerman et al disclose the compound having the structure:

    PNG
    media_image11.png
    176
    203
    media_image11.png
    Greyscale
(Fig.1).
 The above compound reads on the compounds of instant claims 1-2 and 6 wherein R1 is –X-W-L-Z when R2=OH, R3 is H, X is NH, W is carbonyl group, L is a linker and Z is a reactive functional group, as for example carboxyl. Further, reactive 
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Scheuerman as described above.

Claims 1-3, 5, 6 and 18 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hwang et al (US 2004/0248811A1).
Hwang et al disclose the compound having the structure:
 
    PNG
    media_image12.png
    125
    111
    media_image12.png
    Greyscale
(Claim 1).
The above compounds read on the compounds 1-3, 5 and 17 with the following selection:
A is R2-N(R3R4) wherein R3 and R4 are H,
 B is OR1 wherein R1 is H, 
and R2 is either of the followings:

    PNG
    media_image13.png
    184
    236
    media_image13.png
    Greyscale
.  As for example, with the above selection the final structure of the compound would be (shown only with the first group of R2 as an example) 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 , which clearly reads on the compounds of instant claim when X=NH, W is a lower alkyl, and linker is –CH2-CO- or –CH2 and Z is hydrogen, O-lower alkyl or alkyl or a reactive group (CH3-CO-). Reactive functional group “CH3-CO-” has been considered a molecule of interest in the absence of a clear definition in the specification for “molecule of interest”.
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Hwang as described above.
Claims 1-2, 5, 6, 8, and 18 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Hwang et al (US 7,037,939).
Hwang et al disclose the compound having the structure:

    PNG
    media_image15.png
    221
    276
    media_image15.png
    Greyscale
 (see claim 1). 
 The above compound reads on the compounds of instant claims 1-3, 5 and 12 wherein R2 is –X-W-L-Z when R1=NH2, R3 is H, X is NH, W is lower alkyl group (e.g. –CH2- or -CH2-cyclohexane-), L is a linker (-CH2 or -CH2-CO-) and Z is a reactive functional group (e.g. –COOH or –OH). 

In regards to claim 8, when W is lower alkyl, L is a linker and Z is a reactive group, reads on the above compound.
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Hwang as described above.
Claims 1-3, 5, 6 and 18 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Bryans et al (WO 01/42191A1).
Bryans discloses various gabapentin derivatives throughout the reference and at least one of them reads on the compounds of claims 1-3. As for example and as evidenced from the STN search result (Accession Number 2001: 435025 HCAPLUS; Document Number 135: 46446), Bryans discloses the following compounds

    PNG
    media_image16.png
    189
    443
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    179
    348
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    184
    347
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    171
    347
    media_image19.png
    Greyscale
,  and
    PNG
    media_image20.png
    207
    397
    media_image20.png
    Greyscale
.
The above compounds reads on the compounds of claims 1-2, wherein R1 is –X-W-L-Z,  R2=OH, R3 is H, X is NH, W is lower alkyl, L is a linker and Z is a “reactive group”.
In regards to claim 3, the above compounds reads on the compound when R1 is –X-W-L-Z,  R2=OH, R3 is H, X is NH, W is lower alkyl, linker L is –(CH2)n- and Z is a “reactive group”.
2-) can be considered as W and the rest for linker –(CH2)n- as n can be 0-10.
In regards to claim 6, as disclosed in the above compounds terminal halogen (fluorine) has been disclosed.
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Bryans as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horwell et al (WO 97/33858).
Horwell discloses various gabapentin derivatives having the structures

    PNG
    media_image21.png
    217
    289
    media_image21.png
    Greyscale
(page 14) and 
    PNG
    media_image22.png
    198
    485
    media_image22.png
    Greyscale
(STN search; Accession No. 19967: 623139; Document Number: 127:278460).
The above compounds reads on the compounds of 1-3, 5, and 6, wherein R2 is –X-W-L-Z,  R1 is NH2, X is NH, W is lower alkyl (e.g. methyl), L is a linker –(CH2)n- wherein n is 0 and Z is a “reactive group” (e.g. carboxyl).
3).
 However, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants. In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
In regards to claims 8, 10, and 12, the structure reads on the compound of Horwell when W is lowe alkyl, L is a linker –(CH2)n- wherein n is 0 (see claim 3) and Z is reactive functional group, as for example, carboxyl.
In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Horwell as described above.
Claims 1-3, 5, 6, 7 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bryans et al (WO 01/42191A1).
Bryans has been described above anticipating claims 1-3, 5, 6 and 18. As described above, Bryans discloses various gabapentin derivatives throughout the reference and at least one of them reads on the compounds of claims 1-3. As for example and as evidenced from the STN search result (Accession Number 2001: 435025 HCAPLUS; Document Number 135: 46446), Bryans discloses the following compounds

    PNG
    media_image16.png
    189
    443
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    179
    348
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    184
    347
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    171
    347
    media_image19.png
    Greyscale
,  and
    PNG
    media_image20.png
    207
    397
    media_image20.png
    Greyscale
.
1 is –X-W-L-Z,  R2=OH, R3 is H, X is NH, W is lower alkyl, L is a linker and Z is a “reactive group”. In regards to claim 3, the above compounds reads on the compound when R1 is –X-W-L-Z,  R2=OH, R3 is H, X is NH, W is lower alkyl, linker L is –(CH2)n- and Z is a “reactive group”. In regards to claim 5, as disclosed in the above compounds, a methyl group (-CH2-) can be considered as W and the rest for linker –(CH2)n- as n can be 0-10. In regards to claim 6, as disclosed in the above compounds terminal halogen (fluorine) has been disclosed. In regards to claim 18, the kit only contains the compound of claim 1, which has been anticipated by the compounds of Bryans as described above.
Bryans does not specifically disclose wherein Z is Br or I.
Bryans teaches R9 for substituted alkyl containing halogen (page 4) and specifically discloses, as described above, alkyl containing fluorine, alkene and alkyne. However, Bryans teaches that “halogen” includes fluoro, chloro, bromo or iodo (page 16).
Therefore, bromo or iodo in place of fluorine in the above compounds would be obvious to one of ordinary skilled in the art because as suggested by Bryans, they are obvious variants/alternatives for fluoro in the above compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 8, 9, 10, 12, 13, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,203,345. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the compounds are fully discloses or are obvious to the disclosed compounds in claims 1-28 of US patent ‘345.

    PNG
    media_image23.png
    69
    173
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    72
    214
    media_image24.png
    Greyscale
wherein the substitution groups W and L as disclosed throughout the claims of US patent ‘345 reads on the claimed substitution group W and L of cited instant claims. 
The US patent ‘345 does not mention Z as moiety of interest, but however, discloses detectable label as “Z” and which in the absence of a clear definition for “moiety of interest”, can be considered as a moiety of interest.
In regards to claim 18, Claim 28 discloses kit having the compound and moreover, the kit only contains the compound of claim 1, and as described above, the compound of claim 1 is fully disclosed by the cited compounds of US patent ‘345.
In regards to claims 6, 9, 13 and 16, claims of US patent gabapentin conjugated to a detectable label through a linker composition, but however, one of ordinary skilled in the art can easily envisage various known reactive groups with the linker for reacting and providing conjugate with the detectable label absent showing unexpected property with a particular reactive group for conjugation with a detectable label. A suitable reactive group for conjugation is within the purview of one of ordinary skilled in the art.
Claims 1-3, 5, 6, 8, 9, 10, 12, 13, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,522,880. Although the claims at issue are not identical, they are not patentably the subject matter of the compounds are fully discloses or are obvious to the disclosed compounds in claims 1-11 of US patent ‘880.
US patent discloses compound 
    PNG
    media_image23.png
    69
    173
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    72
    214
    media_image24.png
    Greyscale
wherein the substitution groups W and L as disclosed throughout the claims of US patent ‘880 reads on the claimed substitution group W and L of cited instant claims. 
The US patent ‘880 does not mention Z as moiety of interest, but however, discloses enzyme label as “Z” and which in the absence of a clear definition for “moiety of interest”, can be considered as a moiety of interest.
In regards to claim 18, the kit only contains the compound of claim 1, and as described above, the compound of claim 1 is fully disclosed by the cited compound of US patent ‘880.
In regards to claims 6, 9, 13, and 16, claims of the US patent discloses gabapentin conjugated to an enzyme label through a linker composition, but however, one of ordinary skilled in the art can easily envisage various known reactive groups with the linker for reacting and providing conjugate with the detectable label absent showing unexpected property with a particular reactive group for conjugation with a detectable label. Selection and optimization of a suitable reactive group for conjugation is within the purview of one of ordinary skilled in the art.

Claims 1-2, 5, 6, 8, 9, 10, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 8,828,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the compounds are fully discloses or are obvious to the disclosed compounds in claim 24 of US patent ‘665.
US patent discloses compound having the structure 

    PNG
    media_image25.png
    342
    420
    media_image25.png
    Greyscale

wherein the substitution groups W and L as disclosed in claim 24 of US patent ‘665 reads on the substitution group W and L of cited instant claims. 
The US patent ‘665 does not mention Z as moiety of interest, but however, discloses enzyme label as “Z” and which in the absence of a clear definition for “moiety of interest”, can be considered as a moiety of interest.
In regards to claim 18, the kit only contains the compound of claim 1, and as described above, the compound of claim 1 is fully disclosed by the compound of claim 24.

Claims 1-3, 5-10, 12-13, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application 17/014,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the compounds are fully discloses in claims 1-16 of the copending application.
The copending application discloses compounds having the structures 
    PNG
    media_image24.png
    72
    214
    media_image24.png
    Greyscale
wherein the substitution groups W and L as disclosed throughout the claims of the copending application (see claims 3-4) reads on the claimed substitution group W and L of the cited instant claims. 
The copending application also teaches Z selected from various reactive groups halogen and thiol among others (see claim 13). The claims of copending application discloses specific linker (see claim 16) that reads on the linker composition of claims 2-3, 5-10, 12-13 and 16 of instant application.
Therefore, the subject matter of the cited claims of instant application are fully disclosed in the cited claims of copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 1641